Name: 2007/626/EC: Council Decision of 28 September 2007 denouncing, on behalf of the Community, the Agreement between the European Economic Community and the Republic of India on cane sugar
 Type: Decision
 Subject Matter: competition;  international affairs;  Asia and Oceania;  beverages and sugar;  European construction
 Date Published: 2007-09-29

 29.9.2007 EN Official Journal of the European Union L 255/37 COUNCIL DECISION of 28 September 2007 denouncing, on behalf of the Community, the Agreement between the European Economic Community and the Republic of India on cane sugar (2007/626/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Under the Agreement between the European Economic Community and the Republic of India on cane sugar (hereinafter referred to as the Agreement), approved by Council Decision 75/456/EEC (1), the Community undertakes to purchase and import, at guaranteed prices, a specific quantity of cane sugar, raw or white, which originates in India and which India undertakes to deliver to the Community. Article 11 of the Agreement provides that either party may denounce the Agreement after giving to the other party two years' notice in writing to that effect. (2) With the end of intervention in the reformed common market organisation for sugar, internal sugar prices will no longer be guaranteed by intervention buying. It is consistent to terminate the system of guaranteed prices for sugar imported under the Agreement. (3) It is therefore necessary to denounce the Agreement in accordance with Article 11 thereof, and to notify India as signatory to the Agreement of such denunciation, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Republic of India on cane sugar, signed on 18 July 1975, is hereby denounced on behalf of the Community with effect from 1 October 2009. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify the Government of India of the denunciation of the said Agreement. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 September 2007. For the Council The President M. PINHO (1) OJ L 190, 23.7.1975, p. 35.